DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hulbert et al. (US Pub. 20210019278 A1).

Regarding claim 1, Hulbert discloses a companion electronic device, comprising: a communication interface; one or more processors operable with the communication interface (para. 30- the USB autorun peripheral device is configured to send to a computing device a sequence of data complying with a standard protocol; para. 154- A module suitable for use in a USB autorun device could be produced using a USB microprocessor IC USB contacts, such as is shown in FIG. 1); and a fingerprint sensor operable with the one or more processors (para. 157- For some applications, the USB autorun device is used to access a private or secure website or may pass user login information to a server. In such cases, an additional level of security could be added by integrating a fingerprint scanner into the device, as shown for example in FIG. 3); the one or more processors: actuated by power received from the communication interface upon the communication interface establishing electronic communication with another electronic device (para. 424- Upon user 101 connecting web-mail access apparatus 102 to the USB port of PC 103, the apparatus powers up and begins an initialisation process); and delivering signals to the communication interface, the signals enabling one or more functions of the another electronic device upon confirming fingerprint data received by the fingerprint sensor after the one or more processors are actuated belongs to an authorized user of the companion electronic device. (para. 158- The scanner would be used to read the user's fingerprint. If the correct fingerprint (e.g. matching data stored on the terminal (or even the device itself) is recognised the device would autorun, opening the URL on the computer. Thus, the website or login could only be accessed with the device in combination with the user's unique fingerprint)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hulbert and further in view of Kopchick (US Pub. 20040128389).

Regarding claim 2, Hulbert discloses the companion electronic device of claim 1, further comprising (para. 90- The `link-if` is a small USB device that automatically runs a task or content on a computer when plugged in. In its simplest form, it links a physical object directly to web content by automatically opening a URL such as a website address. ;para. 306- This speeds up access to the site and acts like an internet cookie, so user information and their preferences can be pre filled in on the site page)
Hulbert is silent as to the memory being encrypted.  However, this concept is notoriously well known and used in the art as evidenced by Kopchick  and therefore, one skilled in the art would have found it obvious to utilize it in Hulbert as a simple alternative to achieve the desirable effect of having the data on the USB memory stick to be secured.  

Regarding claim 3, Hulbert discloses in the companion electronic device of claim 2, the one or more processors automatically delivering the one or more user preferred settings to the communication interface upon the one or more processors confirming the fingerprint data received by the fingerprint sensor belongs to the authorized user of the companion electronic device. (para. 158- The scanner would be used to read the user's fingerprint. If the correct fingerprint (e.g. matching data stored on the terminal (or even the device itself) is recognised the device would autorun, opening the URL on the computer. Thus, the website or login could only be accessed with the device in combination with the user's unique fingerprint)

Regarding claim 4, the combination of Hulbert and Kopchik. The companion electronic device of claim 3, the one or more user preferred settings comprising one or more of a ringtone preference, a font size preference, an audio setting preference, a call handling preference, a data preference, a screen brightness preference, or an application suite preference. (Hulbert- para. 306- This speeds up access to the site and acts like an internet cookie, so user information and their preferences can be pre filled in on the site page. The site might allow customers to speak directly to the taxi company by opening an audio call through the internet. This makes the card feel like a quick way to make a free telephone call; Kopchik- Fig. 6)

Regarding claim 5, Hulbert discloses in the companion electronic device of claim 3, the one or more processors delivering actuation signals to the communication interface, the actuation signals actuating at least one function of the one or more functions of the another electronic device after delivering the one or more user preferred settings to the communication interface. (para. 12- This device automatically provides input data equivalent to that typed into a computer keyboard when the device is plugged into the USB port of a computer. An example is a webkey which is a USB key that stores a website address. When the webkey is connected to the computer's USB port, it automatically opens a pre-programmed web page by automatically performing a sequence of keystrokes)

Regarding claim 6, Kopchik discloses in the  companion electronic device of claim 3, the one or more processors causing deletion of the one or more user preferred settings upon detecting an ejection event discontinuing the electronic communication with the another electronic device. (para. 35- After the reader determines that a smart card is no longer present 50, the system checks for the existence of original settings 52. If these settings are found, the software changes the system back to these original settings 54. At this point, if anyone is watching the computer, they will see the user interface elements affected by the smart card settings revert back to their original state. The icon in the system tray will notify the user that this transformation is taking place)

Regarding claim 7, Hulbert discloses in the companion electronic device of claim 2, the encrypted memory further storing one or more authorization credentials allowing the another electronic device to access one or more services, the one or more processors automatically delivering the one or more authorization credentials to the communication interface upon the one or more processors confirming the fingerprint data received by the fingerprint sensor belongs to the authorized user of the companion electronic device. (para. 38- The data automatically sent from the device to the terminal causes a URL to be sent by that terminal to open a specific website address. A unique user ID and password (or passcode) can be appended to the URL and passed as parameters to a web server, so that the user can be identified)

Regarding claim 8, Hulbert discloses in the companion electronic device of claim 7, the one or more authorization credentials automatically causing a login event connecting the another electronic device to one or more cloud-based services across a network. (para. 38- The data automatically sent from the device to the terminal causes a URL to be sent by that terminal to open a specific website address. A unique user ID and password (or passcode) can be appended to the URL and passed as parameters to a web server, so that the user can be identified)

Regarding claim 9, Hulbert discloses in the companion electronic device of claim 7, the one or more authorization credentials comprising one or more of virtual private network credentials or subscriber identification module credentials. (para. 38- The data automatically sent from the device to the terminal causes a URL to be sent by that terminal to open a specific website address. A unique user ID and password (or passcode) can be appended to the URL and passed as parameters to a web server, so that the user can be identified  Note- a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.)

Regarding claim 10, Hulbert discloses in the companion electronic device of claim 2, the encrypted memory further storing one or more user files, the one or more processors automatically delivering the one or more user files to the communication interface upon the one or more processors confirming the fingerprint data received by the fingerprint sensor belongs to the authorized user of the companion electronic device. (para. 485- FIG. 45 shows a USB storage apparatus which, when connected to a computer, automatically opens a file stored within memory held on the apparatus itself. The file may be an application or any other type of file recognised by the operating system. (This device is an extension of the invention in that it includes mass storage).)

Regarding claim 11, Kopchik discloses in the companion electronic device of claim 2, the one or more processors detecting, from other signals received from the communication interface, alterations of the one or more user preferred settings, and updating the encrypted memory with the alterations of the one or more user preferred settings. (Fig. 3)

Regarding claim 12, Kopchik discloses a method, comprising:; receiving, at an authentication device operable with the one or more processors, authentication data (Fig. 2, para. 27- Once a smart card is detected 14 by the reader, the software attempts to retrieve 22 the unique ID and checksum of the data contained on the card. If the owner of the smart card decided to encrypt the data contained on the card, he or she would be prompted 18 and required to enter the proper personal identification number (PIN) to proceed with the transfer of information from the card.  Note- PIN entry device equivalent authentication device); confirming, by the one or more processors, the authentication data is received from an authorized user of the device (Fig. 3, element 20); and automatically delivering, by the one or more processors from an encrypted memory after confirming the authentication data is received from the authorized user of the device, one or more user preferences to the connector (Fig. 6, para. 30- If the data from the smart card is encrypted 30, then the PIN entered by the user is used to decrypt this data.), the one or more user preferences enabling one or more functions of another electronic device only while the power actuating the one or more processors is received from the connector. (para. 6, 20)
	Kopchik does not specifically teach receiving, at a connector of a companion electronic device, power actuating one or more processors of the device.  However, this concept is notoriously well known and used in the art as evidenced by Hulbert (see para. 424) and therefore, one skilled in the art would have found it obvious to utilize it in Kopchik as an effective way to power the connected smart card containing user settings.  

Regarding claim 13, Kopchik discloses in the method of claim 12, the one or more processors causing the one or more functions of the another electronic device to be disabled upon detecting an ejection event causing cessation of delivery of the power actuating the one or more processors to the connector. (para. 6, 35- After the reader determines that a smart card is no longer present 50, the system checks for the existence of original settings 52. If these settings are found, the software changes the system back to these original settings 54. At this point, if anyone is watching the computer, they will see the user interface elements affected by the smart card settings revert back to their original state. The icon in the system tray will notify the user that this transformation is taking place. When the transformation to the original settings is complete, the system tray icon will appear in the polling state 12, indicating that the system is again ready to accept smart card settings.)

Regarding claim 14, Kopchik discloses in the method of claim 13, the one or more processors detecting the ejection event when a touch sensor operable with the one or more processors detects an object touching the companion electronic device. (para. 6, 35- After the reader determines that a smart card is no longer present 50, the system checks for the existence of original settings 52. If these settings are found, the software changes the system back to these original settings 54. At this point, if anyone is watching the computer, they will see the user interface elements affected by the smart card settings revert back to their original state. The icon in the system tray will notify the user that this transformation is taking place. When the transformation to the original settings is complete, the system tray icon will appear in the polling state 12, indicating that the system is again ready to accept smart card settings.)

Regarding claim 15, Kopchik discloses in the method of claim 13, further comprising the one or more processors receiving one or more changes to the user preferences from the connector and updating the encrypted memory with the one or more changes. (Fig. 3)

Regarding claim 16, Kopchik discloses in the method of claim 13, further comprising the one or more processors delivering signals to the connector causing a predefined application suite to be loaded on the another electronic device. (Fig. 6)

Regarding claim 17, the combination of Kopchik and Hulbert discloses the method of claim 13, further comprising delivering signals to the connector causing actuation of one or more predefined applications on the another electronic device, with the actuation occurring as a function of an operating context of the another electronic device. (Kopchik- Fig. 6, Hulbert- para. 325,)

Regarding claim 18, the rejections of claim 1 and claim 12 are incorporated herein. Kopchik discloses a system, comprising: an electronic device; and an companion electronic device, electrically connectable to the electronic device (Fig. 2, para. 6- a contact smart is card is employed. The contact smart card only requires users to insert their card into the reader when they arrive and remove it when they depart. A contactless smart card permits users to keep the card in their wallet or in close proximity to the reader. When the user is within the predetermined range of the reader, the settings will automatically be established on the corresponding computer, and when the user leaves the range, the settings will automatically revert back to predetermined settings.), the companion electronic device comprising:; an encrypted memory storing a plurality of user preferred settings for the electronic device (Fig. 6, para. 30- If the data from the smart card is encrypted 30, then the PIN entered by the user is used to decrypt this data.); and one or more processors operable with the sensor and the encrypted memory; the one or more processors configuring the electronic device with the plurality of user preferred settings when the companion electronic device is coupled to the electronic device and data received by the sensor is identified as belonging to an authorized user of the companion electronic device. (para. 27- The predetermined range in which the reader scans will come with a default setting that is applicable to most environments, but users will be able to adjust this setting if desired. Once a smart card is detected 14 by the reader, the software attempts to retrieve 22 the unique ID and checksum of the data contained on the card. If the owner of the smart card decided to encrypt the data contained on the card, he or she would be prompted 18 and required to enter the proper personal identification number (PIN) to proceed with the transfer of information from the card.  Note- PIN entry device equivalent to a sensor)
	Kopchik does not specifically teach a fingerprint sensor where a fingerprint is used to identify an authorized user of the companion device for the configuring of an electronic device.  However, this concept is well known and used in the art as evidenced by Hulbert (see para. 158) and therefore, one skilled in the art would have found it obvious to utilize it in Kopchik as a simple alternative to achieve the desirable effect having more secure use of the companion device.  

Regarding claim 19, Kopchik discloses in the system of claim 18, the one or more processors expunging the plurality of user preferred settings from the electronic device upon detecting an initiation of an ejection event decoupling the companion electronic device from the electronic device. (para. 35- After the reader determines that a smart card is no longer present 50, the system checks for the existence of original settings 52. If these settings are found, the software changes the system back to these original settings 54. At this point, if anyone is watching the computer, they will see the user interface elements affected by the smart card settings revert back to their original state. The icon in the system tray will notify the user that this transformation is taking place. When the transformation to the original settings is complete, the system tray icon will appear in the polling state 12, indicating that the system is again ready to accept smart card settings.)

Regarding claim 20, Kopchik discloses in the system of claim 19, the electronic device comprising one or more generic functions operable without the plurality of user preferred settings, the one or more processors causing only the one or more generic functions to be operable when the one or more processors fail to identify the fingerprint data as belonging to the authorized user of the companion electronic device. (para. 35- After the reader determines that a smart card is no longer present 50, the system checks for the existence of original settings 52. If these settings are found, the software changes the system back to these original settings 54. At this point, if anyone is watching the computer, they will see the user interface elements affected by the smart card settings revert back to their original state. The icon in the system tray will notify the user that this transformation is taking place. When the transformation to the original settings is complete, the system tray icon will appear in the polling state 12, indicating that the system is again ready to accept smart card settings.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/            Examiner, Art Unit 2433          

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433